DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105689688 A, of which a copy of the Chinese document with an English abstract was provided with the Information Disclosure Statement dated July 13, 2020.
Regarding claims 1 and 2, CN ‘688 discloses a low-pressure casting process (abstract; and Figure 2A), in which the process includes the following consecutive steps in a single cycle of casting (also refer to annotated Figure 2A of CN ‘688 below):
raising a liquid aluminum alloy (from a low-pressure casting furnace), as shown in Figure 2A, in a single cycle of casting (abstract);
filling a mold cavity of a mold with the liquid aluminum alloy;
increasing pressure (see annotated Figure 2A of CN ‘688 below);
solidifying the liquid aluminum alloy;
providing different pressure settings corresponding to three stages of alternating first, second, and third high pressure and low pressure solidifying stages (see abstract and annotated Figure 2A of CN ‘688); and then
relieving pressure after the casting process to obtain a cast aluminum alloy part from the mold cavity of the mold, wherein the step of solidifying is independent of the step of relieving pressure.


    PNG
    media_image1.png
    486
    624
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105689688 A.

However, it would have been obvious to one of ordinary skill in the art to provide the pressure casting apparatus and process of CN ‘688 with optimized values/ranges of pressure, pressure rates, and time parameters, for the purpose of conducting the process over the claimed ranges in the casting process to obtain high quality cast metal alloy parts, since the ranges of said parameters would depend on the type of molten metal being used to cast, as well as the volume of molten metal to be cast into the mold cavity of corresponding size, since each cast molten metal alloy has its own properties that are different for pressurization and time to control solidification.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on April 5, 2021.  The amendments to independent claim 1 overcome the prior 35 USC 102(a)(1) and 35 USC 103 rejections in view of JP 58-51066 A.  However, CN 105589688 A has been applied 

Applicants’ arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 17, 2021